Order entered December 15, 2016




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00565-CR

                          KEITH ANDREW THORNTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F15-55048-J

                                               ORDER
       Before the Court is appellant’s December 12, 2016 motion for extension of time to file a

reply brief. We GRANT appellant’s motion and ORDER the brief received on December 12,

2016 filed as of the date of this order.


                                                          /s/   ADA BROWN
                                                                JUSTICE